Citation Nr: 1729056	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-33 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 

INTRODUCTION

The Veteran had active military service from June 1976 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas, which denied entitlement to a TDIU.  

The Veteran and his friend testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2016.  A transcript of the hearing has been reviewed and associated with the claims file.  

This matter was before the Board in November 2016, at which time it was remanded for additional evidentiary development, including obtaining the Veteran's records from the Social Security Administration (SSA) and a vocational assessment to evaluate the impact of the Veteran's service connected disabilities on his ability to function in an occupational setting.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service connected for bilateral hearing loss (70 percent disabling); tinnitus (10 percent disabling); and ganglion, right wrist secondary to trauma (noncompensable).  Effective January 23, 2009, the Veteran's combined disability rating is 70 percent.  Accordingly, the Veteran meets the percentage threshold for a TDIU as set forth under 38 C.F.R. § 4.16(a) (2016).  

The Veteran filed a claim for a TDIU and asserts that his service connected hearing loss and tinnitus prevent him from securing and maintaining substantially gainful employment due to his inability to understand instructions.  See 08/10/2016, VBMS, Hearing Testimony, p. 10-11.  

The record reflects that the Veteran is not currently employed and previously worked as a handyman, assistant carpenter, and he picked mushrooms for a cannery.  See 08/10/2016, VBMS, Hearing Testimony, pp. 18-20; 11/15/2010, VBMS, VA 21-4138 Statement In Support of Claim.  

Pursuant to the Board's remand instructions, a social work and industrial survey was performed in February 2017.  The Veteran reported that his tinnitus caused him to retire from his work as a self-employed carpenter.  The examiner reviewed the record and indicated that the Veteran had suffered from Meniere's disease for a long time and had problems regarding impaired hearing, tinnitus, and self-reported carpel tunnel syndrome.  The examiner stated that the Veteran appeared to have experienced problems with staying employed due to his physical problems.  

The Board finds that the February 2017 opinion is insufficient.  The examiner failed to evaluate and assess the impact of the Veteran's service-connected disabilities of bilateral hearing loss, tinnitus, and right wrist ganglion on his ability to function in an occupational setting.  The examiner merely stated that the Veteran had problems with staying employed due to his physical problems without delineating or discussing how the Veteran's service-connected disabilities impacted his ability to secure and maintain substantial gainful employment.  

Accordingly, the Board finds that an opinion by an audiologist is necessary to determine the impact of his service connected disabilities on his ability to function in an occupational setting.  

Accordingly, the case is REMANDED for the following actions:

1. Send the claims file to be reviewed by an audiologist to determine the impact of the Veteran's service-connected disabilities of bilateral hearing loss and tinnitus on his ability to function in an occupational setting such as a handyman and/or carpenter.  As appropriate, the specialist should identify and comment on the types of employment that would be inconsistent with the Veteran's service connected disabilities (in light of his education and work experience) and describe the types of employment that would remain feasible despite the functional impact of his service connected disabilities.  

2.  Thereafter, readjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


